Conford, P. J. A. D.,
Temporarily Assigned (dissenting). I am of the view that the totality of circumstances attending these prosecutions impellingly conduces to the conclusion that they should be dismissed for failure to accord the defendants a speedy trial. Despite the fact that all defendants (except Smith, for a limited period, because of illness) have persistently indicated their readiness and desire to be tried, the State for a number of more or less insubstantial reasons has delayed a trial, obtained a dismissal without prejudice, reinstated the charges in a new indictment and continued to procrastinate without bringing defendants to trial. This tactical inaction by the State consumed a period from March 3, 1971, when the first indictment was returned, *221to April 19, 1974, when defendants’ motion for acquittal for failure of diligent prosecution was denied.
I disagree with the intimation in the Appellate Division opinion that the 13 month period between dismissal of Indictment 289-71 and the return of Indictment SGJ Ur-73 — 2 does not weigh in the overall equation because “defendants were free of all charges relating to this matter.” As everyone in the case well knows, this was a maneuver on the part of the State to permit reinstitution of the charges at a later time, and all defendants knew that the Sword of Damocles still hung over them. See Barker v. Wingo, 407 U. S. 514, 532, 533, 534, 92 S. Ct. 2182, 33 L. Ed. 2d 101 (1972).
Unfortunately, the analysis by the Appellate Division treats the correctness of the dismissal without prejudice of Indictment 289-71 as entirely disparate from that of the correctness of the denial of the motion for acquittal of April 19, 1974, subjecting each, separately analyzed, to the balancing criteria of Barker v. Wingo, supra. So regarded, it is relatively easy to render a discretionary finding in each sub-transaction favoring the State. But when the whole series of events constituting this single, integral prosecution is considered as a unit, as it clearly should be, within the philosophy of Barker and the spirit-of the important constitutional and public policy interests involved, the balance of the four Barker factors clearly predominates toward dismissal on speedy trial grounds. See my dissent in State v. Szima, decided this day. Absence of “actual prejudice” is of course not an absolute bar to relief if otherwise warranted. See Dillingham v. United States, 423 U. S. 64, 96 S. Ct. 303, 46 L. Ed. 2d 205, 207 (1975).
I would reverse the judgment of the Appellate Division.
For affirmance — -Justices Mountain, Sullivan, Clifford and Schreiber and Judge Kolovsky — 5.
For reversal — Justice Pashman and Judge Conford — 2.